Citation Nr: 0844477	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carcinoma of the 
colon.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  In January 2003, the RO denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and carcinoma of the colon.  Following proper 
notification the following month, an appeal of the denials of 
service connection was not perfected to the Board.

2.  Since the January 2003 decision, the veteran has not 
submitted evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims of service connection 
for hearing loss, tinnitus, and carcinoma of the colon.

3.  The evidence, overall, does not show any current chronic 
skin condition.

4.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.





CONCLUSIONS OF LAW

1.  No new and material evidence has been received to allow 
for reopening the claims of service connection for bilateral 
hearing loss, tinnitus, or carcinoma of the colon.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 
(2008).

2.  Service connection for a skin condition as a result of 
exposure to herbicides is not established.  38 U.S.C.A. 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008)

3.  Service connection for PTSD is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO initially denied service connection for bilateral 
hearing loss, tinnitus, and carcinoma of the colon in January 
2003.  An RO letter dated February 2003 gave the veteran 
notice of this denial and his appellate rights.  He submitted 
a timely Notice of Disagreement yet did not perfect an 
appeal.  Therefore, that RO rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in July 2004.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The veteran is well documented as having recurring carcinoma 
of the colon since 1996.  The RO denied service connection 
for carcinoma of the colon in the January 2003 rating 
decision because the service records and separation exam were 
silent for any complaints, treatment, or diagnoses regarding 
the colon, because carcinoma of the colon is not on the list 
of conditions presumptively connected to exposure to 
herbicides, and because there was no medical evidence that 
the condition was incurred in or caused by service.

Regarding bilateral hearing loss and tinnitus, the veteran 
has yet to submit any medical evidence of complaints, 
treatment, or diagnoses of either condition.  The RO denied 
service connection for bilateral hearing loss and for 
tinnitus in the January 2003 rating decision because there is 
no evidence that the veteran suffers from either disability.

Evidence of record since the RO's January 2003 decision 
includes VA treatment records and medical records from Dr. 
"F." and Sweetwater Hospital.  The records clearly indicate 
ongoing treatment for carcinoma of the colon.  However, there 
remains no indication that this condition was incurred in or 
aggravated by service many years ago.  Additionally, there is 
still no objective evidence, in the form of an audiometric 
evaluation or otherwise, that the veteran has bilateral 
hearing loss or tinnitus.  Thus, these records are not 
"material" to the issue at hand.  

The only additional evidence of record includes the veteran's 
allegations that his carcinoma of the colon and his alleged 
bilateral hearing loss and tinnitus are related to service.  
It is important for the veteran to understand that his lay 
allegations do not provide a basis to reopen this claim.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  The Board emphasizes 
that lay statements are not material within the meaning of 38 
C.F.R. § 3.156.

In any event, the veteran is simply reiterating his own 
belief that these problems are related to service.  Thus, it 
is not "new".

In this case, the Board finds that no new and material 
evidence of service connection for carcinoma of the colon, 
bilateral hearing loss, or tinnitus within the meaning of 38 
C.F.R. § 3.156(a) has been received since the January 2003 
rating decision.  Specifically, the veteran has not submitted 
any evidence indicating that his current carcinoma of the 
colon was incurred in or aggravated by service that would 
support reopening this claim.  Recent treatment of a 
condition does not provide a basis to assume that this 
disorder has any connection with service in light of the fact 
that the existence of the current problem is not in dispute.  
The critical question is whether the disorder that clearly 
exists has any connection with service.  Additionally, the 
veteran has not submitted any medical evidence indicating 
that he suffers from bilateral hearing loss or tinnitus.  
Therefore, there has been no new and material evidence 
submitted in connection with these requests to reopen.

2.  Skin condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that he has a chronic skin condition that 
was incurred in service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The veteran submitted VA 
treatment records and private treatment records from Dr. 
"F." and Sweetwater Hospital through 2005.  These records 
indicate treatment for a number of illnesses and injuries, 
including carcinoma of the colon, a vocal cord injury, and 
hypertension.  There was one complaint of itchiness of the 
right eyelid, which was diagnosed and treated as eczema in 
March 2004.  There are no further complaints of any skin 
condition in the medical record.  

Based on the above, the evidence does not show a current 
disability, providing medical evidence against this claim.  
See Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) are silent for any complaints, 
treatments, or diagnoses of a skin condition.  The evidence 
therefore does not show an in-service incurrence of any skin 
condition.

The veteran has argued that his alleged skin condition 
results from exposure to herbicides in Vietnam.  Indeed, 
research has shown that a number of diseases may have a 
causal connection to Agent Orange or other herbicide 
exposure.  In this argument, the veteran has a valid stance.  
However, the law currently recognizes only 11 diseases for 
presumptive service connection due to exposure to herbicides, 
as they have been shown to have such a probability of causal 
connection.  The law and the regulations are explicit as to 
which diseases may be presumed to be related to herbicide 
exposure, and a general skin condition is not among the list 
at this time.

Regardless, there is no medical evidence of a current 
disability.  As such, the requirement of a medical nexus 
between a claimed in-service injury and any current 
disability cannot be fulfilled.  The Board finds that the 
veteran's statements regarding a skin condition resulting 
from exposure to herbicides are outweighed by the service and 
post-service medical record, which clearly does not indicate 
a current chronic skin condition or any skin condition in 
service. 

In summary, the medical evidence of record does not support 
the contention that the veteran has a current skin condition 
connected to service.  Based on the above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a skin condition resulting from exposure to herbicides.  In 
denying this claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

3.  PTSD

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through November 2005, private records 
from Dr. F. and Sweetwater Hospital, a November 2004 letter 
from the Knoxville Vet Center, and stressor statements from 
the veteran, his wife, and his son.  

The records include no diagnosis of PTSD.  Indeed, the 
veteran has not been diagnosed with any psychiatric 
disability at all.  The veteran cited treatment at the Vet 
Center in Knoxville.  Upon a records request, in November 
2004, the Vet Center submitted a statement indicating that 
the veteran was referred there for PTSD assessment.  There 
were no traumas or symptoms of PTSD reported, and the veteran 
scored a 96 on the Mississippi Scale Exam for PTSD.  There 
are no records of psychiatric treatment in evidence.

Even if PTSD were indicated, it is important to note that the 
veteran served in Vietnam for one year and nine months during 
the Vietnam War.  The evidence, including the medals and 
commendations awarded to the veteran, does not demonstrate 
that the veteran was engaged in combat with the enemy.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the veteran's lack of combat indicated in the service 
records, or any other objective record, his testimony alone 
is insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The veteran has not been 
diagnosed with PTSD and no in-service stressor has been 
verified.  The veteran has submitted statements and testimony 
containing general information regarding his tours in 
Vietnam, including descriptions of incoming mortar attacks in 
Pleiku that wounded and killed buddies.  

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the veteran has cited incoming mortar attacks 
on his camp in 1966 while stationed in Pleiku, Vietnam.  In 
February 2005, a CURR reply stated that a review was 
conducted of Operational Report - Lessons Learned submitted 
by the higher headquarters of the veteran's company (188th 
Ordnance Company) for the period ending July 31, 1967.  The 
documents indicated that, while the veteran's company was 
indeed located in the Pleiku area, CURR was unable to 
document attacks during the time period provided.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the veteran has never been diagnosed with PTSD.  
The veteran has also not claimed any in-service stressors 
capable of confirmation.  

Additionally, although the veteran alleges combat-related 
exposure, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, the 
veteran has provided insufficient evidence for verification 
of any claimed stressors by the JSRRC, and there is no 
confirmed diagnosis of PTSD to base on any in-service 
stressors.  The Board finds that there is insufficient 
evidence to demonstrate that the veteran engaged in combat 
with the enemy or to confirm a stressor in service that 
caused PTSD.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in July 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2004 and August 2004 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there was no medical evidence that the veteran 
suffers from PTSD or a chronic skin condition, therefore the 
low threshold set by McLendon was not met.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through November 2005 and a Vet Center statement.  
The veteran submitted private records from Dr. F. and 
Sweetwater Hospital.  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

No new and material evidence has been submitted to reopen 
claims for service connection for bilateral hearing loss, 
tinnitus, or carcinoma of the colon.

Service connection for a skin condition is denied.

Service connection for PTSD is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


